Pob cuanto, dictada sentencia en este pleito declarando la de-manda sin lugar a virtud de una moción de nonsuit, al día siguiente el demandante presentó una moción pidiendo a la corte que ordenara que el caso fuera reabierto y la corte después de haber oído a ambas partes — al demandado que se opuso y al demandante que aportó prueba en apoyo de su petición — dejó sin efecto la sentencia y or-denó que el pleito fuera señalado de nuevo para juicio; y
Por cuanto, no conforme el demandado apeló y en su alegato señala como único error el cometido a su juicio por la corte al apli-car a los hechos del caso, abusando de su discreción, la regla del ar-tículo 140 del Código de Enjuiciamiento Civil; y
Por CUANTO, hemos examinado los autos y los alegatos y no es-tamos convencidos de que bajo las circunstancias concurrentes hi-ciera el juez sentenciador mal uso de su discreción al actuar en la forma en que lo hizo;
Por tanto, debe declararse y se declara sin lugar la apelación, confirmándose la resolución apelada.
El Juez Asociado Sr. Oórdova Dávila no intervino.